Citation Nr: 0109401	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including anxiety and depression.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to May 
1969.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefits sought 
on appeal.

The issue of entitlement to service connection for a 
psychiatric disorder will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  In an unappealed August 1973 rating decision, the RO 
denied service connection for a back disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's August 1973 rating decision is new, but not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

1.  The August 1973 rating decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence submitted subsequent to the August 1973 
rating decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a back disorder have not been met.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the claim to reopen the previous decision denying 
service connection for a back disorder, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In this 
regard, the Board notes that the veteran's service medical 
records have been obtained and there is no indication that 
there are any additional relevant treatment records 
pertaining to the veteran's back which have not been 
obtained.  The Board also observes that the veteran was 
notified in the Statement of the Case of the evidence 
necessary to substantiate his claim.  Under the fact and 
circumstances of this case the Board concludes that the VA 
has met its statutory duty to assist.  


Factual Background

In April 1973, the veteran filed an application for service 
connection for a back disorder that he believed was 
aggravated in service.  Service medical records were made 
part of the record which showed a pre-existing back disorder 
from childhood.  Specifically, the veteran was found to have 
spondylolisthesis at the L5-S1 level shortly after he began 
basic training and complained of back pains.  The veteran 
related a five year history of back problems stemming from a 
wrestling injury.  After a short period in basic training, 
the veteran was reviewed by a Medical Board and determined to 
be unfit for further service by reason of a physical 
disability.  It was also determined at that time that the 
veteran's pre-existing back disorder was neither incurred in, 
nor aggravated by, his military service.

Post-service treatment records were also obtained in 
conjunction with the veteran's initial application for 
compensation benefits.  Those records showed complaints of 
back pain and treatment for those complaints.  The veteran's 
post-service treatment records did not relate his back 
disorder to his military service and in August 1973, the RO 
denied his claim for service connection for a back disorder 
as there was no showing of aggravation of a pre-existing 
disability.

In July 1975, the veteran contacted the RO and requested 
information on his 1973 claim, stating that he had not 
received notice of the August 1973 denial.  In August 1975, 
the RO informed the veteran that the August 1973 denial had 
become final because a Notice of Disagreement had not been 
received within one year of that rating decision.  The 
veteran responded by requesting a Statement of the Case and a 
sixty day extension within which to file an appeal.  
Consequently, the RO sent the veteran a Statement of the Case 
and by letter dated October 22, 1975, granted the veteran's 
request for an extension of time to appeal.  The record does 
not show that the veteran appealed the August 1973 rating 
decision.

In June 1999, the veteran requested that his claim for 
service connection for a back disorder be reopened and 
submitted a letter from a VA physician stating that he had 
been treating the veteran and expected him to require an 
additional sixty to ninety days of treatment before returning 
to work.  The veteran also submitted a copy of his service 
medical records, the originals of which were already 
associated with the claims folder.  The RO sent the veteran 
several letters explaining that he needed to submit evidence 
tying his current back disorder to his military service and 
in August 1999, the veteran reported that he did not have any 
other evidence to submit.

The RO obtained VA treatment records dated from February 1999 
to July 1999.  One record in May 1999 shows complaints of 
soreness in the elbow, back, right shoulder and legs, but 
there is no evidence of treatment or any medical opinion 
relating these complaints to the veteran's military service.

Based on the evidence as outlined above, the RO determined in 
October 1999, that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a back disorder.  The Statement of the Case and the 
Supplemental Statement of the Case reflect the finding that 
the evidence submitted with the request to reopen was deemed 
to be new, but not material as it did not address the issue 
of aggravation of a pre-existing condition during service.


Law and Regulations

As set forth above, by August 1973 rating decision, the RO 
denied service connection for a back disorder.  Although the 
veteran was notified of this decision and his procedural and 
appellate rights by August 1973 letter and again in a 
September 1975 Statement of the Case, he did not appeal the 
decision.  The veteran now seeks to reopen his claim for 
service connection for a back disorder.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an expression of 
disagreement or desire to appeal must be filed in order to 
initiate an appeal of any issue adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If an expression 
of disagreement or desire to appeal is not filed within one 
year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file an expression of disagreement or desire to 
appeal after the RO's August 1973 rating decision.  
Therefore, the RO's August 1973 rating decision is final and 
is not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000), which removed the 
requirement that a veteran submit a well-grounded claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.


Analysis

As noted, an August 1973 rating decision denied service 
connection for a back disorder and that decision became final 
when the veteran did not complete his appeal within one year 
of being notified of the decision.  With these 
considerations, the Board must now review all of the evidence 
that has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in August 1973.  As set forth above, this additional 
evidence consists of duplicate service medical records, post-
service medical treatment records, a statement from a 
treating physician regarding the length of the veteran's 
treatment in relation to employability, and the veteran's 
assertion that his pre-existing back disorder was aggravated 
by his military service.  

With respect to the medical records, the Board finds that, 
with the exception of the duplicate service medical records, 
they are certainly new in that they were not of record at the 
time of the August 1973 rating decision.  However, those 
records do not show that the veteran's current back disorder 
is in any way related to his active duty service, and as 
such, are not considered both new and material.  Those 
records only show that the veteran has had complaints of 
lower back pain and soreness.  The statement in April 1999 
from the VA physician only shows that the veteran required 
treatment of some sort for an additional two to three months.  
The type of treatment is not specified in the statement and 
there is no opinion as to aggravation of a pre-existing back 
disorder during military service.

As for the veteran's opinion that his current back complaints 
are related to his active duty service, the Board finds that 
the veteran's assertion alone cannot be dispositive of the 
issue.  The Board notes that the veteran lacks the competency 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of his current back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Thus, the 
new medical evidence of record and the veteran's assertions 
are not deemed to be "new and material evidence" and cannot 
serve to reopen the claim as they do not shed any light on 
the question of whether the veteran's pre-existing back 
disorder was aggravated by military service.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of August 
1973, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence has not been submitted and the claim of 
service connection for a back disorder is not reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted to reopen 
the claim, service connection for a back disorder remains 
denied.



REMAND

With respect to the claim for service connection for a 
psychiatric disorder, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims, 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  This law eliminates the concept 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  Likewise, in the Statement of the Case, the RO denied 
the veteran's claim on the basis of the veteran's failure to 
present a well-grounded claim.  However, as stated earlier, 
this standard is no longer applicable, and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure compliance 
with the VCAA, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

The RO is requested to review the entire 
file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



